SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1138
KA 12-00790
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WILLIAM J. CASSIDY, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (Alex
R. Renzi, J.), rendered April 4, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of forgery
devices.

     Now, upon reading and filing the stipulation of discontinuance
signed by the defendant on December 21, 2016, and by the attorneys for
the parties on December 21 and 22, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court